Citation Nr: 1219305	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-18 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bladder cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1972 until July 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  A hearing before the undersigned Acting Veterans Law Judge was held at the RO in April 2011.  The hearing transcript has been associated with the claims file.


FINDING OF FACT

The evidence makes it at least as likely as not (50 percent or greater) that the Veteran's bladder cancer is the result of in-service nicotine exposure.  


CONCLUSION OF LAW

The criteria for service connection of bladder cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bladder cancer.  He believes that his bladder cancer which was diagnosed many years after service is the result of in-service chemical and nicotine exposure from spraying insecticides.  At his hearing before the Board in April 2011, he explained that his MOS in service was as an exterminator which involved responding to bee calls and roach infestations and spraying houses, dorms and trees with insecticides and pesticides.  With regard to spraying the bees and hornets, the Veteran reported that they used a mixture of water and liquid nicotine.  He acknowledged that they did use goggles, a charcoal filter respirator and gloves primarily, but explained that during warmer months they would often spray in short sleeves.  To this end, he explained that the nicotine mist would often coat his exposed skin as bees swarmed in the air.  The Veteran's service personnel records corroborate that he served in pest control during service with exposure to insecticides, rodenticides, oils, and kerosene.  As such, the Veteran's statements as to chemical and nicotine exposure are found to be credible.  38 U.S.C.A. § 1154(a).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The evidence of record indicates that the majority of bladder cancer has been linked to cigarette smoking, though studies have also shown increased risk for workers with industrial exposure to various chemical carcinogens, to include some with a structure similar to nicotine.  See March 2010 VA examination record; August 2009 Fife statement.  The evidence also indicates that the carcinogenic compounds responsible for bladder cancer have not been definitively identified.  Id.  

The evidence includes an opinion from a VA examiner that she could not determine whether the Veteran's bladder cancer was causally related to exposure to chemical agents in service without resorting to mere speculation because the carcinogenic compounds for bladder cancer had not been definitively identified.  See March 2010 VA examination record.  The evidence also includes opinions from two private physicians suggesting that the Veteran's in-service exposure to nicotine was likely a factor in his development of bladder cancer.  See August 2009 Fife statement; May 2007 and December 2008 Bryant statements.  
 
The evidence also shows that the Veteran had some post-service cigarette use.  For example, in June 2005 and September 2006, the Veteran reported a smoking history of a pack per day for approximately 10 to 15 years, with his last cigarette between approximately 1995 and 2000.  See, e.g., June 2005 and September 2006 C. Urological P.C. treatment records.  See also December 2005 treatment record.  However, in May 2010 and April 2011, the Veteran clarified that he never smoked regularly; explaining that he only smoked for a "couple of years," maybe five or six, while working as a truck driver and smoking approximately a pack per week (that was approximately one cigarette at each of the five stops he made each day).  He clarified that he never smoked as much as a pack per day.  The Veteran explained at his hearing that his earlier reports of smoking had been inaccurate as he had misunderstood the question being asked.

In light of the clarified history of cigarette use and limited explanations provided by the private physicians, the Board requested a Veterans Health Administration (VHA) specialist's opinion to determine whether it was at least as likely as not that the Veteran's bladder cancer was related to service.  In May 2012, an oncologist indicated that he was of opinion that it was at least as likely as not that the Veteran's bladder cancer was the result of chemical exposure during service.  The specialist explained that nicotine was well-documented to be a cause of bladder cancer and he found the exposure to nicotine in service was as likely as the reported smoking history to be the cause of the bladder cancer.  

In light of the Veteran's competent and credible evidence of in-service exposure to nicotine, the general medical evidence of a causative link between nicotine and bladder cancer, and the medical opinions suggesting a link between the Veteran's nicotine exposure and his bladder cancer, and resolving all doubt in the Veteran's favor, the Board finds service connection is warranted for bladder cancer.

As such, service connection is granted.

VA has a duty to notify and assist claimants for benefits.  The decision above grants service connection for bladder cancer.  As such, there is no further need to discuss compliance with the duties to notify and assist.  





ORDER

Service connection for bladder cancer is granted.  

____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


